Title: To John Adams from Joseph Ward, 12 May 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Morristown, May 12th. 1777
     
     This day General Arnold came into Camp, I have had a long conversation with him upon the affairs of the Army, and Navy; his mind is set towards the Seas, and he inclines to pursue his fortune in that line. He thinks he cannot (consistently) act in the Army unless he has his rank, to receive orders from those to whom he once gave orders, appears to him degrading, and contrary to all military rule in every Country; and that he should be considered in an unfavourable light if he were to continue in the Army in the present predicament. This is also the opinion of many, (I believe the general opinion) in the Army. I should be sorry to have him leave the service of the States; for men of his cast are much wanted. I do not imagine he is blessed with the best judgement, (and by some former observations I thot he was in some things very injudicious, I mean observations which I heard him make upon particular matters relating to the conduct of Officers, and his own proceedings) but he appears to have grown more solid and judicious by time and experience. I am inclined from every day’s experience and observation to set a high value upon activity and fortitude; and in fact, they will do better in war without great wisdom, then great wisdom will without them. Who ever supposed Genl. Put— had an enlightened understanding, and yet who has done better? As our Navy is in such an inactive vapid and dead state, would not General Arnold, if placed at the head of it, give life and spirit to our operations in that line? If there should be any difficulty in fixing his rank in the Army, perhaps all difficulties might be removed and great advantages accrue by putting him in the marine Department.
     Several skirmishes have happened with the outposts within a few days, we have attacked and drove in the Enemy’s picket Guards; we have lost a few men and killed a number of the Enemy.
     